1    Matthew G. Grech, Esq. SBN 252848
     Grech Legal
2    2000 Broadway Street, Suite 231
     Redwood City, CA 94063
3    Tel: (650) 743-2548
     Fax: (650) 276-7163
4    Email: info@grechlegal.com
5    Attorneys for Debtor
6

7

8                               UNITED STATES BANKRUPTCY COURT
9                                NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN FRANCISCO DIVISION
11   In Re:                                               Case No.: 19-31238
                                                          Chapter 13
12
     LYNN ANN SIMON,
13                                                        NOTICE AND OPPORTUNITY FOR
     Debtor(s).                                           HEARING ON DEBTOR’S MOTION FOR
14                                                        VOLUNTARY DISMISSAL OF CHAPTER
                                                          13 CASE
15

16
              NOTICE IS HEREBY GIVEN that Debtor LYNN ANN SIMON (“Debtor”) has filed
17

18
     Motion for Voluntary Dismissal of Chapter 13 Case pursuant to Bankruptcy Rule 2002 and

19   Bankruptcy Local Rule 9014-1.
20            Any objection to the requested relief, or a request for hearing on the matter, must be
21
     filed and served upon the initiating party within seven (7) days of mailing the notice;
22
              Any objection or request for a hearing must be accompanied by any declarations or
23

24   memoranda of law any requesting party wishes to present in support of its position;

25            If there is no timely objection to the requested relief or a request for hearing, the court
26
     may enter an order granting the relief by default.
27
     \\\
28
     \\\
      NOTICE AND OPPORTUNITY FOR HEARING ON DEBTOR’S MOTION FOR VOLUNTARY DISMISSAL
                                    OF CHAPTER 13 CASE
                                             1
     Case: 19-31238        Doc# 29     Filed: 04/20/20     Entered: 04/20/20 15:14:03          Page 1 of 2
1           In the event of a timely objection or request for hearing, the initiating party will give at
2
     least seven days written notice of the hearing to the objecting or requesting party, and to any
3
     trustee or committee appointed in the case.
4

5
     Dated: April 20, 2020                                        GRECH LEGAL
6

7                                                                 /s/Matthew G. Grech
8
                                                                  MATTHEW G. GRECH
                                                                  Attorneys for Debtor
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      NOTICE AND OPPORTUNITY FOR HEARING ON DEBTOR’S MOTION FOR VOLUNTARY DISMISSAL
                                    OF CHAPTER 13 CASE
                                             2
     Case: 19-31238      Doc# 29     Filed: 04/20/20     Entered: 04/20/20 15:14:03        Page 2 of 2
